ORDER
PER CURIAM.
Clayton Investment Corporation appeals from the trial court’s grant of summary judgment in favor of Drury Displays, Inc. d/b/a DDI Media and NOAMTC, d/b/a North American Trailer Centers. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).